Citation Nr: 9907626	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  97-33 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for right shoulder 
disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of right knee arthrotomy.

3.  Entitlement to an increased (compensable) rating for 
gastroesophageal reflux disease (GERD).

4.  Entitlement to an increased (compensable) rating for 
scars from lacerations and donor sites.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from September 1992 to May 
1997.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The appeal was docketed at the Board in 1997.  

FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
right shoulder disability include a functional inability to 
abduct the right upper extremity to a level above that of the 
shoulder plane.

2.  Residual arthrotomy-related scarring involving the 
veteran's right knee is neither tender and painful nor 
productive of limitation of function relative to any affected 
part.

3.  Current manifestations of the veteran's service-connected 
GERD include epigastric pain if not using medication, though 
without nausea, vomiting, dysphagia or regurgitation.  

4.  The veteran's service-connected scars from laceration and 
donor sites are, in each instance, neither objectively tender 
and painful, ulcerated, or productive of any limitation of 
function of the related part.  

CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for right shoulder 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.40 and Part 4, Diagnostic Code 5201 
(1998).

2.  The criteria for an increased rating for residuals of 
right knee arthrotomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.7, 4.31 and Part 
4, Diagnostic Code 7805 (1998).  

3.  The criteria for an increased rating for GERD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.10 and Part 4, Diagnostic Code 7204 (1998).  

4.  The criteria for an increased rating for scars from 
laceration and donor sites have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.7, 4.31 and Part 
4, Diagnostic Code 7805 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that each claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for residuals of three-part 
right shoulder fracture dislocation, for which the RO has 
assigned a 10 percent rating under the provisions of 
Diagnostic Code 5203 of the Rating Schedule; for residuals of 
right knee arthrotomy, rated as noncompensable under 
Diagnostic Code 7805; for GERD, rated as noncompensable under 
Diagnostic Code 7204; and for scars from lacerations and 
donor sites, rated as noncompensable under Diagnostic Code 
7805. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of each disability for which entitlement to an 
increased rating is asserted.  The Board has found nothing in 
the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to these disabilities.

I.  Right Shoulder Disability

Pursuant to Diagnostic Code 5203, malunion of the clavicle or 
scapula, or nonunion without loose movement, warrants, in 
either instance, a 10 percent disability rating; dislocation 
or nonunion with loose movement of the clavicle or scapula 
warrants, in either instance, a 20 percent rating.

The veteran indicates, relative to his claim for an increased 
disability rating for his service-connected right shoulder 
disability, that the shoulder, in addition to lacking full 
strength, "dislocates" on extreme elevation.  In this 
regard, service medical records reflect that in June 1996 the 
veteran was involved in a motorcycle accident.  An X-ray 
revealed findings including a humeral fracture, for which 
surgical open reduction and internal fixation was 
accomplished the day after the accident.  In June 1997, one 
month after the veteran's discharge from service, pertinent 
examination by VA (or at least performed under VA auspices) 
revealed that the veteran could abduct his right arm to 92 
degrees and "with pain to 130 degrees."  X-ray examination, 
apparently performed in June 1997, is reported to have 
"revealed no fracture or dislocation" relative to the right 
shoulder, though some soft tissue calcification about the 
humeral head was noted.

In considering the veteran's claim for an increased rating 
relative to his service-connected right shoulder disability, 
the Board would observe that, while a 20 percent evaluation 
might be awarded (pursuant to Diagnostic Code 5203) in the 
event of, relative to the right shoulder, either dislocation 
or nonunion with loose movement, there was no evidence of the 
latter (i.e., nonunion with loose movement) on the June 1997 
VA examination and the former (i.e., dislocation) was 
specifically ruled out on pertinent X-ray examination.  It 
is, in addition, recognized that while the veteran's ability 
to abduct his right upper extremity (to 92 degrees) is 
significantly compromised, such abduction as was demonstrated 
is still to a level above the shoulder plane, see 38 C.F.R. 
§ 4.70, Plate I (1998), thus precluding, ordinarily, 
entitlement to a 20 percent rating in accordance with the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5201 (1998).  
At the same time, however, the Board is aware that, on the 
June 1997 VA examination, the veteran was noted to experience 
motion-related pain on extreme abduction (i.e., to 130 
degrees, a level well above the shoulder plane).  The latter 
finding, in the Board's view, presents, given the pertinent 
provision of 38 C.F.R. § 4.40 (1998), a picture of functional 
abduction involving the right upper extremity which is at 
least limited to the level of the shoulder plane, warranting 
a 20 percent disability rating in accordance with Diagnostic 
Code 5201.  However, in the absence of any evidence from 
which it might be inferred that the veteran's ability to 
abduct his right upper extremity is limited (either 
functionally or absolutely) to a point midway between his 
side and shoulder level, further entitlement to a 30 percent 
disability rating under such Code is clearly not in order.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.40 and Part 4, 
Diagnostic Code 5201.

II.  Right Knee Disability

Pursuant to Diagnostic Code 7805, scarring is rated on the 
basis of limitation of function of the affected part.  In 
accordance with Diagnostic Codes 5260 and 5261, limitation of 
knee flexion or extension to 60 and 5 degrees, respectively, 
warrants, in either instance, a 10 percent evaluation.  In 
addition, pursuant to the provisions of Diagnostic Code 7804, 
a scar which is objectively tender and painful warrants a 10 
percent rating.  However, pursuant to 38 C.F.R. § 4.31, where 
the minimum schedular evaluation requires residuals and the 
schedule does not provide for a noncompensable rating, a 
noncompensable rating will be assigned where the required 
residuals are not shown.

The veteran indicates that, as a result of his right knee 
being punctured in the above-addressed inservice motorcycle 
accident if not during the post-accident surgical incision of 
the joint, the bottom of his "knee where hinged locks up" 
at times.  In this regard, service medical records reflect 
that, as a result of his involvement in a motorcycle accident 
in service in June 1996, the veteran underwent a right knee 
arthrotomy (surgical incision) the following day.  Subsequent 
to service, when he was examined by VA in June 1997, the scar 
on his right knee was found to measure three by eight 
centimeters.  The veteran was found to have no "limitation 
of function" relative to the scar.  On a separate 
examination by VA the same month, the veteran exhibited an 
ability to flex and extend his right knee to 122 and 0 
degrees, respectively.  

In considering the veteran's claim for an increased rating 
relative to his service-connected residuals of a right knee 
arthrotomy, the Board is cognizant of his above-stated 
assertion relative to experiencing locking involving his 
right knee joint.  However, in light of the reasoning 
advanced hereinbelow, the Board is of the view that the 
veteran's present noncompensable rating for such service-
connected disability is appropriate.  In this regard, the 
Board would observe that, even ignoring the VA examiner's 
observation on the pertinent examination addressed above that 
the veteran's right knee scar was productive of no related 
'limitation of function', the restriction in right knee 
flexion (to 122 degrees, with extension being unrestricted, 
see 38 C.F.R. § 4.70, Plate II (1998)) shown on separate 
examination the same month is still not sufficient to equate 
with a compensable rating (since an ability to flex to more 
than 60 degrees exists) under the above-stated provision of 
Diagnostic Code 5260.  Further, there is no evidence that the 
right knee scar is tender or painful, as would be necessary 
for a 10 percent rating under Code 7804 and the VA examiner 
additionally noted in June 1997 that the scar was not 
ulcerated, which consideration precludes an award of a 
compensable rating in accordance with 38 C.F.R. Part 4, 
Diagnostic Code 7803.  Given the foregoing analysis, then, 
and in the absence of such minimal residual disablement as 
would warrant the assignment of a compensable rating, the 
Board is constrained to conclude, in accordance with the 
above-cited provisions of 38 C.F.R. § 4.31 and even after 
considering the provisions of 38 C.F.R. § 4.7 (which provide 
that, where there is a question as to which of two 
evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating), that the veteran's 
presently assigned noncompensable rating for his service-
connected residuals of right knee arthrotomy is proper.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§  4.7, 4.31 and Part 
4, Diagnostic Code 7805.  

III.  GERD

Pursuant to Diagnostic code 7204, in the context of this 
issue on appeal, "mild" spasm of the esophagus warrants a 
noncompensable rating; for "moderate" spasm, with 
manifestations including occasional episodes of nausea or 
constipation, a 10 percent rating is warranted.

The veteran asserts that he is obliged to take medication to 
control his symptoms of GERD and he is, in addition, of the 
view that his GERD is of "moderate" severity.  In this 
regard, however, when he was examined by VA in June 1997, the 
veteran, though he stated that he was obliged to avoid spicy 
foods and it was noted that experienced epigastric pain with 
reflux if he stopped taking "Tagamet", indicated that he 
had no nausea, vomiting or regurgitation; in addition, there 
was no evidence of dysphagia.  In view of the foregoing VA 
examination findings, the Board is constrained to conclude 
that the veteran's GERD, notwithstanding his sensitivity to 
spicy foods and experiencing epigastric pain if not on 
medication, is still productive of, at most, not more than 
'mild' impairment, commensurate with his present 
noncompensable evaluation.  Therefore, an increased rating 
for the veteran's service-connected GERD is, even with 
consideration of the provisions of 38 C.F.R. § 4.7, not in 
order.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to GERD-occasioned impairment in the veteran's ability to 
function under the ordinary conditions of daily life.  In 
this regard, however, while the veteran stated in his 
November 1997 Substantive Appeal (Form 9) that, due to his 
GERD, he had "to watch [his] diet constantly", the 
foregoing consideration, in the Board's view, is insufficient 
to warrant the assignment of a higher disability rating 
predicated on the provisions of 38 C.F.R. § 4.10.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10 and Part 4, 
Diagnostic Code 7204.  

IV.  Laceration and Donor Scars

As noted above, pursuant to Diagnostic Code 7805, scarring is 
rated on the basis of limitation of function of the affected 
part.  However, pursuant to 38 C.F.R. § 4.31, where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide for a noncompensable rating, a 
noncompensable rating will be assigned where the required 
residuals are not shown.

The veteran asserts that his various laceration and donor 
scars, especially the scar on his right shoulder, serve to 
limit his related movements and, in addition, cause 
discomfort.  In this regard, when the veteran was pertinently 
examined by VA in June 1997, he was found to have scars on 
his right shoulder (24 x 17 cm.), right forearm (3.5 x 2.5 
cm.), three scars on his right hand (the longest being 3 
cm.), right lower leg (6 x 6 cm.), medial right foot, left 
lateral lower leg (due to surgery and 19 cm. in length), left 
anterior lower leg, left lower medial leg (one abrasion scar, 
9 x 7 cm., and one donor scar, 4 x 7 cm.), right chest (4 x 2 
cm.), left thigh (9 x 8 cm.), left hip (7.5 x 2 cm.) and left 
back (7 x 2 cm.).  Apparently with respect to each of the 
foregoing scars, there was no keloid formation or ulceration.  
There was some disfigurement owing "to the sizes of the 
scars", with "no limitation of function" relative to any 
scar.  

In considering the veteran's claim for an increased rating 
relative to his service-connected laceration and donor scars, 
the Board is cognizant of his above-stated contention to the 
effect that at least some of his scars, particularly that on 
his right shoulder, serve to restrict his related movement.  
Nevertheless, in view of the reasoning advanced hereinbelow, 
the Board is of the view that the veteran's present 
noncompensable rating for these scars is proper.  In this 
regard, the Board must emphasize, with negative implication 
for a possible compensable rating in accordance with the 
above-stated provisions of Code 7805, that the VA examiner 
specifically observed, with respect to each scar delineated 
in the Board's discussion hereinabove, that none on the scars 
was productive of any related 'limitation of function'.  
Further, there is no evidence that any of the above-cited 
scars was ulcerated, which consideration precludes (relative 
to each scar) an award of a compensable rating in accordance 
with the provisions of Code 7803.  Finally, the Board has not 
overlooked the VA examiner's observation that the 'sizes' of 
apparently a number of the scars created 'some 
disfigurement'.  However, while a compensable rating may 
otherwise be awarded for scarring productive of moderate 
disfigurement, the same is limited to scarring involving the 
head, face or neck, see 38 C.F.R. Part 4, Diagnostic Code 
7800 (1998), areas/anatomical surfaces with respect to which, 
significantly, the veteran has no pertinent scarring.  Given 
the foregoing analysis, then, and in the absence of such 
minimal residual disablement as would warrant the assignment 
of a compensable rating, the Board is constrained to 
conclude, in accordance with the above-cited provisions of 
38 C.F.R. § 4.31 and even after considering the provisions of 
38 C.F.R. § 4.7, that the veteran's presently assigned 
noncompensable rating for his service-connected laceration 
and donor scars is wholly appropriate.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§  4.7, 4.31 and Part 4, Diagnostic Code 
7805.  

ORDER

An increased rating for right shoulder disability is granted, 
to the extent indicated, subject to the controlling 
regulations governing the payment of monetary benefits. 

An increased rating for residuals of right knee arthrotomy is 
denied.

An increased rating for gastroesophageal reflux disease is 
denied.  

An increased rating for scars from lacerations and donor 
sites is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

- 10 -


- 1 -


